       Case 1:19-cv-02337-AJN-SN Document 91 Filed 06/14/21 Page 1 of 1




UNITED STATES DISTRICT COURT
                                                                                             6/14/21
SOUTHERN DISTRICT OF NEW YORK


  Teddy Volkswagen of the Bronx,

                        Plaintiff,
                                                                              19-cv-2337 (AJN)
                –v–
                                                                                   ORDER
  Phillip Demersky,

                        Defendants.



ALISON J. NATHAN, District Judge:

       The Final Pretrial Conference in this matter scheduled for June 14, 2021 is adjourned to

June 21, 2021 at 3:00 P.M.



       SO ORDERED.

 Dated: June 14, 2021
        New York, New York                      ____________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge




                                               1
